Citation Nr: 0818718	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-17 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities with bilateral foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1979 to 
July 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDING OF FACT

Peripheral neuropathy of the lower extremities with bilateral 
foot drop was not manifested in active service, and there is 
no probative evidence establishing an etiological 
relationship between the veteran's current peripheral 
neuropathy with bilateral foot drop and his active service.


CONCLUSION OF LAW

Peripheral neuropathy with bilateral foot drop was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2004.  The 
RO's April 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Chicago 
VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained.  The veteran was afforded a VA 
examination in May 2004.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that his current peripheral neuropathy 
with bilateral foot drop is the direct result of his active 
service.  Specifically, he asserts that he was treated for a 
related foot and leg condition on numerous occasions 
throughout his active service.
 
While the evidence reveals that the veteran currently suffers 
from peripheral neuropathy with bilateral foot drop, the 
competent, probative evidence of record does not 
etiologically link this disability to the veteran's active 
service or any incident therein.  The veteran claims he was 
treated for a bilateral disorder of the lower extremities 
beginning in October 1979, at which time he was on crutches.  
The veteran also asserts he was subsequently treated for the 
disorder in Panama, Korea and Fort Riley, Kansas.  However, 
the veteran's service treatment records indicate the veteran 
was only treated on two occasions for any condition of the 
lower extremities.  In this regard, service treatment records 
dated February 1980 indicate the veteran was treated for a 
laceration of the left foot.  In addition, the veteran was 
diagnosed with patellofemoral syndrome of the left knee in 
October 1980.  There is no indication that the veteran was 
ever placed on crutches or was treated for or diagnosed with 
a neurologic disorder of the lower extremities in active 
service.  As such, the Board finds no evidence the veteran 
suffered from a chronic neurological disorder of the lower 
extremities in active service.

The Board also observes that there is no evidence of 
continuity of symptomology since active service.  Evidence of 
record indicates that the veteran was first diagnosed with 
peripheral neuropathy with bilateral foot drop in April 2001, 
though he first sought treatment for weakness of the lower 
extremities in September 2000.  This is more than 15 years 
since the veteran's separation from service; this significant 
lapse in time between the active service and the first 
evidence of peripheral neuropathy with bilateral foot drop 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).   

The veteran was afforded a VA examination in May 2004 to 
determine the etiology of his peripheral neuropathy with 
bilateral foot drop.  The examination report reflects that 
the VA examiner reviewed the claims folder and also conducted 
a physical examination of the veteran.  The VA examiner 
opined that the veteran's peripheral neuropathy is more 
likely than not secondary to past extensive alcohol 
consumption.  The VA examiner further opined that there is 
more likely than not no direct relationship between the 
veteran's current peripheral neuropathy and his active 
military service.

The Board acknowledges the veteran's contention that the May 
2004 VA examination is not based on an accurate review of the 
record.  In this regard, the veteran asserts that there is no 
evidence of record to indicate that he has a history of 
excessive consumption of alcohol sufficient to cause his 
current disorder.  However, the Board observes that the 
record contains several instances which take note of the 
veteran's alcohol consumption and/or advise the veteran to 
quit drinking alcohol.  See, e.g.,VA treatment records dated 
September 2000, March, April, July, August and September 
2001.  As such, the Board finds that the May 2004 VA 
examination report is reasonably supported by the evidence of 
record and thus constitutes competent, probative evidence.

In sum, the Board finds that there is no evidence of a 
neurologic disorder, to include peripheral neuropathy, in 
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current peripheral neuropathy with 
bilateral foot drop and his active service.  The 
preponderance of the evidence is against this aspect of the 
veteran's claim.  The veteran has produced no competent 
medical evidence or competent medical opinion in support of 
his claim that his present peripheral neuropathy with 
bilateral foot drop is etiologically related to his active 
service.  In addition, the length of time between separation 
from service and a diagnosis of the disorder as well as the 
unfavorable May 2004 VA examination opinion weigh against 
granting the veteran's service connection claim.  

As a final note, the Board acknowledges that the veteran 
himself has claimed his currently diagnosed peripheral 
neuropathy with bilateral foot drop the direct result of his 
active service.  However, the Board notes that as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  


ORDER

Service connection for peripheral neuropathy with bilateral 
foot drop is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


